DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 are pending. Claims 7-8, 13 and 19-21 are withdrawn. Claims 1-6, 9-12, 14-18 are rejected

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-18, drawn to a compound of formula (I), classified in various classes throughout CPC section C, such as C07D (heterocycles), C07F (metal-containing), C07K (peptide-containing), etc. depending on the linker and the detectable group.
II. Claims 19-20, drawn to visualizing FtsZ in bacterial cells or monitoring cell division, classified in CPC G01N 33/52.
III. Claim 21, drawn to identifying an FtsZ inhibitor, classified in CPC G01N 33/56911.

The inventions are independent or distinct, each from the other because:
Inventions I and II and I and III, are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the compounds can be used as dyes for coloring materials.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different steps of operation and different functions.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified differently from each other and would require different search strategies, including searching different databases due the divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species: compounds of formula (I), 
    PNG
    media_image1.png
    162
    254
    media_image1.png
    Greyscale
. The species are independent or distinct because they each have a unique chemical design that imparts to the species unique inhibitory and chromophoric properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species are drawn to different subject matter as evidenced by their different classifications, which vary widely depending on the linker and detectable group (as outlined above). Different structure search strategies are required to search the various species. Furthermore, different species require searching different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Telephonic Election
During a telephone conversation with Mr. Robert J. Harris on Aug. 1, 2022, a provisional election was made to prosecute the invention of Group I, claims 1-18, and the species of claim 17, 
    PNG
    media_image2.png
    237
    267
    media_image2.png
    Greyscale
¸ or a salt thereof.  Affirmation of this election must be made by applicant in replying to this Office action.  
The elected species has a structure of formula (I), 
    PNG
    media_image3.png
    160
    257
    media_image3.png
    Greyscale
, wherein Y is CF3, L is -CH2-O-, Z is Br, and W is 
    PNG
    media_image4.png
    155
    148
    media_image4.png
    Greyscale
 . 
The elected invention was examined according to MPEP 803.02. The elected species does not appear allowable. However, incidental to the search of the elected species, art was found on non-elected species. In the interest of compact prosecution, rejections over non-elected species are also included herein. Since art was found on the elected species subject matter not embraced by the scope searched (i.e., the elected species and the rejected non-elected species) is withdrawn from further consideration.  Claims 7-8, 13 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
This application claims benefit to provisional application no. 62/903,437, filed on 9/20/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS has been considered by the examiner and a signed copy is attached. 

Drawings
The drawings are objected to because:
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1 recites the limitation “detectable group” (W), which is described in the specification on pp. 16-17. While there is no specific definition of “detectable group”, the specification teaches the detectable group is required “to function as a probe” when linked to the remainder of the claimed compound. Since the specification does not limit the structure of the “detectable group”, claim 1 is given its broadest reasonable interpretation as encompassing any group that is “detectable”, thereby enabling the claimed compound “to function as a probe.”
Claim 11 recites the limitation “cyanine-derivative dyes” in line 2. Although the specification does not define “derivative” nor describe the scope of the “cyanine-derivative dyes”, these dyes are well-known in the prior art. A person of ordinary skill would know  “cyanine-derivative dyes” encompasses any dye comprising a polymethine with amidine ion vinylogies at both ends. Examples of core structures are shown below:
          
    PNG
    media_image5.png
    124
    421
    media_image5.png
    Greyscale
               
    PNG
    media_image6.png
    163
    445
    media_image6.png
    Greyscale
            
    PNG
    media_image7.png
    188
    439
    media_image7.png
    Greyscale
.
See, e.g., Axis Pharm1 “Cyanine Dyes” and Wikipedia2 “Cyanine”. 


Claim Objections
Claims 3-5 and 10-12 are objected to because of the following informalities: 
Claims 3-5 recite “carbon atoms is optionally replaced” which is grammatically incorrect because “is” should be “are”, since “atoms” is plural. Appropriate correction is required.
Claims 3-5 recite “substituted with one or more” followed by “(e.g., 1, 2, 3, 4, 5 or more)”. These recitations are duplicitous because they represent the same scope. To improve the clarity of the claim, the limitation “(e.g., 1, 2, 3, 4, 5 or more)” should be deleted. Appropriate correction is required.
Claim 10, the “X” Markush group contains duplicate recitations of “-OC(=O)O-”, one of which should be deleted. Appropriate correction is required.
Claim 11 recites “Bodipy” in line 3, which should be in all CAPS because it is a nomenclature acronym for a chemical compound. Appropriate correction is required.
Claim 12 recites the term “families” in line 2 in reference to the Markush grouping of fluorophores. The fluorophores depicted are specific species that are not generic to other fluorophores. Thus, the species do not represent “families”. It is suggested that the term “families” be deleted from the claim. Appropriate correction is required.
Claim 12 recites “BIODIPY-FL” which is a misspelling of “BODIPY-FL”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5, 12 and 14 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-5 recite the term “about”, in describing the number of carbon atoms in the linker (L) chain, which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes the linker on pp. 13-14, stating, for example, the “linker can vary in length and atom composition. [] In one embodiment the linker comprises about 3-25 atoms.” Several atom ranges are disclosed; however, the specification lacks a description or definition of the range encompassed by “about”. Since it is unclear how many atoms “about” represents”, the claimed atom ranges are indefinite. This rejection may be overcome by deleting the term “about” from the claims.
Claim 12 contains the trademark/trade name Alexa Fluor® 350, Alexa Fluor® 488, and Alexa Fluor® 568.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify fluorophores and, accordingly, the identification is indefinite.
Claim 14 depicts formula (Ie), which contains the variable “X” as part of the linker group. The claim does not define “X”. One must refer to the specification to find the definition of “X”. Since incorporation into claims by express reference to the specification is not permitted, the claim is indefinite because a person of ordinary skill cannot ascertain the scope of “X”. See, e.g., Ex parte Fressola, 27 USPQ 2d 1608 (1993). This rejection may be overcome by adding definition “X” in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes et al. “An Improved Small-Molecule Inhibitor of FtsZ with Superior In Vitro Potency, Drug-Like Properties, and In Vivo Efficacy” Antimicrob. Agents Chemother. 2013, 57, 317-325.
Stokes et al. synthesized compound 2, 
    PNG
    media_image8.png
    231
    409
    media_image8.png
    Greyscale
and studied its physical and biological properties. For example, compound 2 was found to be “stable in aqueous buffer at pH 2.1 and pH 7.4 []. Compound 2 was also stable in plasma. [] Compound was admnistered p.o. at 3 mg/kg and i.v. at 3, 10, 30, and 100 mg/kg.” For pharmacokinetic studies,  compound 2 was formulated as a composition comprising 10% DMSO and 1% L-arginine in water. See, e.g., Fig. 1, Fig. 2, p. 319 (right column) and p. 321 (right column). This disclosure anticipates the claimed invention as follows:
Claim 1, a compound of formula (I), 
    PNG
    media_image9.png
    128
    222
    media_image9.png
    Greyscale
, wherein Y is CF3, L is -CH2-O-, Z is Br, and W is the detectable group 
    PNG
    media_image10.png
    54
    105
    media_image10.png
    Greyscale
.
Claim 2, wherein L comprises 4 atoms (in -CH2-O-).
Claims 3-5, wherein L is an unbranched, saturated, hydrocarbon chain having 2 carbon atoms, wherein one carbon atom is replaced by -O-.
Claim 6, wherein L is -O-CH2-.
Claim 9, wherein 
    PNG
    media_image8.png
    231
    409
    media_image8.png
    Greyscale
 is a compound of formula (Ic), 
    PNG
    media_image11.png
    141
    212
    media_image11.png
    Greyscale
.
Claim 10, wherein 
    PNG
    media_image8.png
    231
    409
    media_image8.png
    Greyscale
 is a compound of formula (Id), 
    PNG
    media_image12.png
    180
    216
    media_image12.png
    Greyscale
, wherein W is 
    PNG
    media_image10.png
    54
    105
    media_image10.png
    Greyscale
, X is -O-, Y is CF3, and n is 0.
Claim 18, wherein a composition comprises
    PNG
    media_image8.png
    231
    409
    media_image8.png
    Greyscale
and a pharmaceutically acceptable excipient, such as buffer at pH 2.1 or pH 7.4; plasma; or 10% DMSO with 1% L-arginine in water.

Claims 1-6, 9-10 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Haydon et al. WO 2012/142671 A1.
Haydon et al. teach the compound 
    PNG
    media_image13.png
    265
    364
    media_image13.png
    Greyscale
 and its proton NMR spectrum in DMSO-d6. See p. 73 and compound 175 (p. 111). This disclosure anticipates the claimed invention as follows:
Claim 1, a compound of formula (I), 
    PNG
    media_image9.png
    128
    222
    media_image9.png
    Greyscale
, wherein Y is CF3, L is -CH2-O-, Z is Br, and W is the detectable group 
    PNG
    media_image14.png
    83
    119
    media_image14.png
    Greyscale
.
Claim 2, wherein L comprises 4 atoms (in -CH2-O-).
Claims 3-5, wherein L is an unbranched, saturated, hydrocarbon chain having 2 carbon atoms, wherein one carbon atom is replaced by -O-.
Claim 6, wherein L is -O-CH2-.
Claim 9, wherein 
    PNG
    media_image13.png
    265
    364
    media_image13.png
    Greyscale
is a compound of formula (Ic), 
    PNG
    media_image11.png
    141
    212
    media_image11.png
    Greyscale
.
Claim 10, wherein 
    PNG
    media_image13.png
    265
    364
    media_image13.png
    Greyscale
is a compound of formula (Id), 

    PNG
    media_image12.png
    180
    216
    media_image12.png
    Greyscale
, wherein W is 
    PNG
    media_image14.png
    83
    119
    media_image14.png
    Greyscale
, X is -O-, Y is CF3, and n is 0.
Claim 18, wherein a composition comprises
    PNG
    media_image13.png
    265
    364
    media_image13.png
    Greyscale
and a pharmaceutically acceptable excipient, such as DMSO-d6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thrippleton et al. WO 2009/095258 A1 in view of Stokes et al. Antimicrob. Agents Chemother. 2013, 57, 317-325 and Artola et al. Chem. Sci. 2017, 8, 1525.
Thrippleton prepares and uses labelled antibiotics for identification and resistance testing of microorganisms such as bacteria, “in particular” Gram-positive and Gram-negative bacteria. “[T]he labelled antibiotic may be added to the hybridisation buffer.” “The antibiotic [] may be any antibiotic.” “Surprisingly, a modification of an antibiotic with a labelling group does not hinder the binding of an antibiotic to its binding site in the micro-organism.” “Preferably” the labelling group is a fluorophore. “More preferably” the labelling group is Fluorescein. “The labelling group may be coupled to the antibiotic at a functional group” and/or via a spacer. Spacers and methods of attaching them to an antibiotic are well-known in the art. See, e.g., p. 3 (line 20) through p. 4 (line 29), p. 5 (line 14), p. 6 (lines 16-26), p. 7 (lines 3-6), and p. 12 (lines 14-17).
Thrippleton does not teach the claimed antibiotic compound.
Stokes teaches compound 1, 
    PNG
    media_image15.png
    95
    210
    media_image15.png
    Greyscale
, is “an advanced lead compound” that is “potently antibacterial”. Stokes also teaches its more soluble succinate prodrug compound 2, 
    PNG
    media_image16.png
    245
    425
    media_image16.png
    Greyscale
.  Both compound 1 and 2 are reported to inhibit FtsZ, with compound 1 being 4- to 32-fold more potent than PC190723, 
    PNG
    media_image17.png
    187
    345
    media_image17.png
    Greyscale
, (in terms of its MIC). See, e.g., Abstract, Fig. 1, p. 320 and p. 323.
Artola et al. prepares fluorescent probes for the PC190723 binding site of FtsZ. In one example, PC190723 is functionalized with BODIPY-FL, 
    PNG
    media_image18.png
    203
    262
    media_image18.png
    Greyscale
. See, e.g., Fig. 1 and pp. 1526-1527.

    PNG
    media_image19.png
    306
    777
    media_image19.png
    Greyscale

A person of ordinary skill in the art would have found it obvious to functionalize Stoke’s compounds 1 and/or 2 with BODIPY-FL, 
    PNG
    media_image18.png
    203
    262
    media_image18.png
    Greyscale
, or with fluorescein, 
    PNG
    media_image20.png
    266
    393
    media_image20.png
    Greyscale
, in view of Artola and Thrippleton. Thrippleton teaches any antibiotic can be linked to any fluorophore (fluorescein being preferred) to prepare a fluorescently-labelled antibiotic for investigating Gram-positive and Gram-negative bacteria (e.g., in a “hybridisation buffer”). Since compounds 1 and 2 are known antibiotics and fluorescein and BODIPY-FL are known fluorophores, a POSA would have found it obvious to combine them in following Thrippleton’s process for preparing a fluorescently-labelled antibiotic. A POSA would have had a reasonable expectation that these fluorescently-labelled antibiotics could be prepared and be useful because Thrippleton’s process is applicable to all antibiotics and all labels. Further, Thrippleton teaches “a modification of an antibiotic with a labelling group does not hinder the binding of an antibiotic to its binding site in the micro-organism.” Lastly, Artola’s success with labelling PC190723 with BODIPY-FL would have motivated a POSA to label compound 1 and/or with BODIPY-FL because compounds 1, 
    PNG
    media_image15.png
    95
    210
    media_image15.png
    Greyscale
, and 2, 
    PNG
    media_image16.png
    245
    425
    media_image16.png
    Greyscale
, are structural analogs of PC190723, 
    PNG
    media_image17.png
    187
    345
    media_image17.png
    Greyscale
, with improved properties, such as increased potency towards inhibiting FtsZ. Therefore, a POSA would have had a reasonable expectation of successfully arriving at the claimed invention using well-known methods for directly attaching a label (e.g., fluorescein or BODIPY-FL) to compounds 1 and/or 2 via their respective functional groups (i.e., the hydroxyl group of compound 1 and the carboxy group of compound 2). For example, the coupling of BODIPY-FL to compounds 1 and 2 would have given rise to the structures 
    PNG
    media_image21.png
    191
    236
    media_image21.png
    Greyscale
  and 
    PNG
    media_image22.png
    283
    449
    media_image22.png
    Greyscale
, respectively. Due to the labile nature of the anhydride linker, the BODIPY-FL derivative of compound 2 may likely revert to the BODIPY derivative of compound 1 during the preparation process.
The combined teachings of the prior art would have rendered obvious the claimed invention as follows:
Claim 1, a compound of formula (I), 
    PNG
    media_image9.png
    128
    222
    media_image9.png
    Greyscale
, wherein Y is CF3, L is a linking group (-CH2O- or 
    PNG
    media_image23.png
    77
    107
    media_image23.png
    Greyscale
), Z is Br, and W is a detectable group such as fluorescein or BODIPY-FL.
Claim 2, wherein L comprises 4 atoms (or 9 atoms (in 
    PNG
    media_image23.png
    77
    107
    media_image23.png
    Greyscale
).
Claims 3-5, for -CH2-O-, L is an unbranched, saturated, hydrocarbon chain having 2 carbon atoms, wherein one carbon atom is replaced by -O-; and for 
    PNG
    media_image23.png
    77
    107
    media_image23.png
    Greyscale
, L is an unbranched, saturated hydrocarbon chain having 5 carbon atoms, wherein two carbons are replaced with -O- and two other carbon atoms are substituted with oxo.
Claim 6, wherein L is -O-CH2-.
Claim 9, wherein 
    PNG
    media_image21.png
    191
    236
    media_image21.png
    Greyscale
 is a compound of formula (Ic), 
    PNG
    media_image11.png
    141
    212
    media_image11.png
    Greyscale
.
Claim 10, wherein 
    PNG
    media_image21.png
    191
    236
    media_image21.png
    Greyscale
 is a compound of formula (Id), 
    PNG
    media_image12.png
    180
    216
    media_image12.png
    Greyscale
, wherein W is 
    PNG
    media_image24.png
    136
    136
    media_image24.png
    Greyscale
, X is -O-, Y is CF3, and n is 0.
Claim 11, wherein W is fluorescein or BODIPY.
Claim 12, wherein W is 
    PNG
    media_image25.png
    136
    130
    media_image25.png
    Greyscale
 BODIPY-FL.
Claim 14, wherein the compound 
    PNG
    media_image21.png
    191
    236
    media_image21.png
    Greyscale
 is of formula (Ie), 
    PNG
    media_image26.png
    193
    234
    media_image26.png
    Greyscale
.
Claim 15, wherein the compound 
    PNG
    media_image21.png
    191
    236
    media_image21.png
    Greyscale
 is of formula (If), 
    PNG
    media_image27.png
    186
    238
    media_image27.png
    Greyscale
.
Claim 16, wherein the compound 
    PNG
    media_image21.png
    191
    236
    media_image21.png
    Greyscale
 is of formula (Ig), 
    PNG
    media_image28.png
    191
    242
    media_image28.png
    Greyscale
.
Claim 17, wherein the compound
    PNG
    media_image21.png
    191
    236
    media_image21.png
    Greyscale
 is of formula (Ih), 
    PNG
    media_image29.png
    190
    240
    media_image29.png
    Greyscale
.
Claim 18, wherein the compound of claim 1 is in the form of a composition comprising a pharmaceutically acceptable carrier, such as a buffer.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Axis Pharm “Cyanine Dyes” (2018) (online). Retrieved on 13 Aug 2022. Retrieved from 
        <https://axispharm.com/product-category/fluorescent-probes/cyanine-dyes/>.
        2 Wikipedia “Cyanine” (Sep 2018) Retrieved on 13 Aug 2022. Retrieved from the Wayback Machine at <https://web.archive.org/web/20180330230755/https://en.wikipedia.org/wiki/Cyanine>.